Citation Nr: 1139096	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-10 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to July 1974 with additional time in the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a Travel Board hearing.  

In February 2009, the Board remanded both issues for further development.  The claims have since been returned to the Board for further appellate action.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the evidence reflects that the Veteran has also been diagnosed with bipolar disorder, major depressive disorder and anxiety.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that remand is warranted to comply with duty to assist procedures. 

In the prior Remand, the AMC was tasked with requesting the Veteran's reserve service records dating from 1982 to 1989.  The AMC took necessary action to request such records and obtained records only for the period dating up to November 1982.  No additional records were found.  However, when readjudicating the claims in the March 2011 supplemental statement of the case, the evidence considered listed service treatment and personnel records, without any reference to the inability to obtain any reserve records dated after November 1982.  

Under 38 C.F.R. § 3.159, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  Such notice must contain the following: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e) (2011).  

There was no determination by AMC that further attempts to obtain such records would be futile, nor was the Veteran notified of the inability to obtain her reserve records dated after November 1982.  Accordingly, an appropriate determination should be made as to whether further efforts to request reserve records dated after November 1982 would be futile, and the Veteran provided appropriate notice in accordance with 38 C.F.R. § 3.159(e).

In addition, an attempt to obtain records dated from 1982 to 1984 from the Northern California VA Healthcare System was made, but that facility notified the AMC that there were no retired/archived records for the Veteran.  However, the request appeared to only mention the Veteran's maiden name Rogers, rather than both her previous and current last names.  It appears that by 1982, the Veteran was using her married name of Causey.  Thus, an additional request to the VAMC using her married last name should be made.  If such request also yields a negative response, a determination should be made as to whether it would be futile to undertake further efforts to obtain such records.  Thereafter, the Veteran should be notified of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).

As the claim for service connection for migraine headaches is claimed as secondary to her PTSD, remand of this issue is also required.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records dating from 1982 to 1984 from the Northern California VA Healthcare System, to include any treatment at the Martinez Clinic using the Veteran's married last name of Causey.  The request should include a search of archived records if necessary.  If no records are available, annotate the claims file to indicate whether further efforts to obtain such records would be futile. 

2.  With respect to the failed attempts to obtain reserve service records, annotate the claims file to indicate whether further efforts to obtain such records would be futile.  

3.  After the above has been completed and the VA medical records and reserve service records have been deemed unavailable, notify the Veteran of:  (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  

4.  Thereafter, review the record and re-adjudicate the claims.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


